STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

TOMMY LOUIS DAVIS NO. 2022 CW 0616
VERSUS

LOUISIANA DEPARTMENT OF AUGUST 30, 2022
PUBLIC SAFETY AND

CORRECTIONS

In Re: Tommy Louis Davis, applying for supervisory writs,

19th Judicial District Court, Parish of East Baton
Rouge, No. 675485.

 

BEFORE : McDONALD, McCLENDON, AND HOLDRIDGE, JJ.

WRIT GRANTED WITH ORDER. Pursuant to the order of appeal
Signed by the district court on September 28, 2021, it is
ordered that the East Baton Rouge Parish Clerk of Court prepare,
file, and lodge with this court, on or before September 29, 2022
the record to be prepared in accordance with Rule 2, Uniform
Rules of Louisiana Courts of Appeal and La. Code Civ. P. arts.
2121 et seq.

PMc
GH

COURT OF APPEAL, FIRST CIRCUIT

asx)

DEPUTY CLERK OF COURT
FOR THE COURT